DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Claims
This action is in reply to the application 17/131,268 filed on 08/23/2021. Claims 6-10, 12, and 14-19 were amended in the reply filed on 11/30/2021. This action is final.

Response to Arguments
Regarding Applicant’s arguments made on page 8: Applicant’s arguments filed with respect to the rejection made under 35 U.S.C. § 101 have been fully considered, and have been found persuasive. The previous rejections made under 35 U.S.C. § 101 have been removed.
Regarding Applicant’s arguments made on page 10: Applicant’s arguments filed with respect to the rejection made under 35 U.S.C. § 102 have been fully considered, and are moot. Claims 6-9 and 15-17 are now rejected under 35 U.S.C. § 103 as being unpatentable over Henderson (U.S. Pub. No. 2014/0262690) in view of Henderson 164 (U.S. Pub. No. 2014/0262690). Claims 10-14 and 18-20 are also now rejected, in part, as being unpatentable over Henderson 164 (U.S. Pub. No. 2014/0262690) under 35 U.S.C. § 103 by virtue of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 6-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (U.S. Pub. No. 2014/0262690) in view of Henderson 164 (U.S. Pub. No. 2014/0262690). (Henderson 164 hereby represents the autonomous transport cart embodiment disclosed in paragraphs [0164-0167] and Fig. 27).
Regarding the following claim 6 and 17 limitations, Henderson, as shown, discloses the following limitations:
A method comprising: receiving, by an item delivery system, item specification data associated with an item to be delivered, the item specification data including at least one of an item weight, an item size, or an item type; determining, by the item delivery system, a cassette assembly including a configuration of lockers, based at least in part on the item specification data; [See [0110]; [0099]; Henderson teaches scanning and identifying medication (i.e. an item type), and storing said medication in an appropriate bin (i.e. locker) based on its size (i.e. an item size).] 
... determining, by the item delivery system, a cassette assembly including a configuration of lockers, based at least in part on the item specification data, wherein the cassette assembly includes an internal frame structure compatible with a drive assembly of a delivery vehicle; [See [0110]; [0099]; [0111]; [0118]; (Fig. 18); [0123]; Henderson teaches grouping medication and supplies into specific bins (i.e. lockers) which are loaded into cassettes based on the type of medication and where it needs to be routed to. Henderson further teaches an autonomous transport cart being loaded with trays (i.e. cassette assemblies) which are filled with the bins of medication.]
Henderson does not, however Henderson 164 does, disclose the following limitations:
... and assembling the delivery vehicle, by the item delivery system, wherein the assembling the delivery vehicle includes controlling a machine to attach the cassette assembly to the drive assembly of the delivery vehicle. [See [0164-0167]; (Fig. 27); Henderson 164 teaches a unit storage device 610 (an autonomous transport cart) being loaded with dynamic shelves (i.e. cassette assemblies) which are filled with bins of medication. Henderson 164 further teaches that the dynamic shelves may be loaded onto an autonomously transported unit storage device 610 by a robot (i.e. assembling the delivery vehicle includes controlling a machine to attach the cassette assembly to the drive assembly of the delivery vehicle).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous transport cart of Henderson with the automated loading of the dynamic shelves of the autonomous unit storage device of Henderson 164. By making this combination, the system could reduce worker labor hours that would otherwise be required to manually load cassettes (trays/shelves/cassettes) onto an autonomous medication transport cart.
Regarding the following claim 7 limitations, Henderson in view of Henderson 164, as shown, discloses all claim 6 limitations. Henderson further discloses the following limitations:
The method of claim 6, further comprising: determining, based at least in part on the item specification data, the cassette assembly from a plurality of cassette assemblies; and causing loading of the item into a locker of the cassette assembly, wherein the loading of the item is performed before the cassette assembly is attached to the drive assembly of the delivery vehicle. [See [0110-0111]; [0099]; [0123]; Henderson teaches grouping medication and supplies into specific bins (i.e. lockers) and cassettes based on the type of medication or supplies and where it needs to be routed to. Henderson further teaches loading trays (i.e. cassette assemblies) into an 
Regarding the following claim 8 limitations, Henderson in view of Henderson 164, as shown, discloses all claim 6 and 7 limitations. Henderson further discloses the following limitations:
The method of claim 7, wherein the cassette assembly further comprises a second item in a second locker of the cassette assembly, and wherein the item and the second item are determined from a plurality of items for inclusion in the cassette assembly based at least in part on an optimal route for delivery. [See [0110-0111]; [0099]; Henderson teaches grouping medications and supplies into specific bins and cassettes based on the type of medication or supplies and where it needs to be routed to.]
Regarding the following claim 9 limitations, Henderson in view of Henderson 164, as shown, discloses all claim 6 limitations. Henderson further discloses the following limitations:
The method of claim 6, further comprising: causing loading of a second item into a second locker of the cassette assembly, wherein loading the second item comprises detaching the cassette assembly, loading the second item into the second locker, and reattaching the cassette assembly. [See [0110]; [0111]; [0121]; (Fig. 18); Henderson teaches trays (i.e. cassette assemblies) holding a multitude of bins with different medication and supplies within them. Henderson further teaches cassettes that are required to be removed from a cart in order to load/unload them, and replacing a cassette on the cart after it has been loaded.]
Regarding the following claim 15 limitations, Henderson in view of Henderson 164, as shown, discloses all claim 6 limitations. Henderson further discloses the following limitations:
The method of claim 6, wherein a vehicle body of the delivery vehicle comprises a receptacle sized to receive the cassette assembly, and wherein the cassette assembly is removably and non-destructively coupled within the receptacle of the vehicle body. [See [0110]; [0121]; (Fig. cassette assemblies) which are locked in place during transport, and can be unlocked for removal from the cart.]
Regarding the following claim 16 limitations, Henderson in view of Henderson 164, as shown, discloses all claim 6 limitations. Henderson further discloses the following limitations:
The method of claim 6, wherein: the cassette assembly is formed integrally with a vehicle body of the delivery vehicle; [See [0121]; [Fig. 18); [0123]; Henderson teaches the body of the autonomous transport cart comprising shelving sized to receive trays (i.e. cassette assemblies).]
... and the vehicle body including the cassette assembly is removably and non-destructively coupled to the drive assembly. [See [0123]; [0124]; Henderson teaches an autonomous transport cart comprising a body with shelving for trays (i.e. cassette assemblies) and a compact, relatively flat autonomous guided vehicle (i.e. drive assembly) device which slides under the cart and guides the cart from underneath (i.e. removably and non-destructively coupled).]

Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (U.S. Pub. No. 2014/0262690) in view of Henderson 164 (U.S. Pub. No. 2014/0262690) in view of Brady (U.S. Pub. No. 2018/0024554).
Regarding the following claim 10 and 18 limitations, Henderson in view of Henderson 164, as shown, discloses all claim 6 and 17 limitations. Henderson further discloses the following limitations:
The method of claim 6, wherein determining the cassette assembly comprises: determining a ... requirement associated with the item, wherein the ... requirement comprises at least one of a locker temperature requirement, a locker padding requirement, or a locker security requirement; [See [0154]; Henderson teaches determining if a medication requires refrigeration (i.e. a locker temperature requirement).]
While Henderson implies temperature requirements can be met via refrigerated cassettes during transportation, it does not explicitly disclose this. Therefore, Henderson does not, however Brady does, disclose the following limitations:
... transportation requirement ... [See [0040]; [0041]; Brady teaches items such as medical supplies requiring refrigeration during transportation.]
... and determining that the cassette assembly satisfies the transportation requirement associated with the item. [See [0040]; [0041]; Brady teaches determining temperature requirements for medical supplies in need of transportation, and pre-adjusting the temperature in a refrigerated compartment (i.e. cassette assembly) to meet the temperature requirements.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the temperature requirement fulfillment of Henderson with the refrigerated transportation functions of Brady. By making this combination, Henderson may continually meet the temperature requirements of its medications and supplies during transportation. This will result in the capability of medications and supplies to be transported without risk of damage, which will save money and increase user satisfaction.
Regarding the following claim 11 limitations, Henderson in view of Henderson 164, as shown, discloses all claim 6 limitations. Henderson further discloses the following limitations:
The method of claim 6, further comprising: determining a pick-up location associated with the item; [See [0074]; [0299]; Henderson teaches continually fulfilling medication delivery from a central pharmacy where carts are loaded (i.e. a pick-up location
... determining a destination location associated with the item; [See [0109]; Henderson teaches determining destinations for medications and directing transport of the medications to the destinations.]
... and transmitting the route to the delivery vehicle. [See [0099]; [0109]; [0250]; [0123]; Henderson teaches directing an autonomous transport cart to follow a route for delivering medications to their respective destinations.]
While Henderson implies including a pick-up location in a route, it does not explicitly disclose this. Therefore, Henderson does not, however Brady does, disclose the following limitations:
... determining a route including the pick-up location and the destination location; [See [0056]; Brady teaches determining a route between a meeting location where an item is picked up, and a delivery location.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the location and route determination of Henderson with the routing function of Brady. By making this combination, Henderson could include the pick-up location in the route which could be useful if there are multiple places a transport cart could navigate to in order to pick up medication. This would help avoid carts arriving at the wrong location for pickup, thereby saving time and reducing the average medication delivery time.

Claims 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (U.S. Pub. No. 2014/0262690) in view of Henderson 164 (U.S. Pub. No. 2014/0262690) in view of Hatch (U.S. Pat. No. 11,087,267).
Regarding the following claim 12 and 19 limitations, Henderson in view of Henderson 164, as shown, discloses all claim 6 and 17 limitations. Henderson in view of Henderson 164 does not, however Hatch does, disclose the following limitations:
The method of claim 6, wherein the cassette assembly is a first cassette assembly, the method further comprising: causing a second cassette assembly to be attached to the drive assembly of the delivery vehicle, wherein the second cassette assembly comprises a passenger cassette assembly comprising a passenger compartment. [See [Col. 4, Lines 60-67]; [Col. 5 Lines 7-12]; (Fig. 5-7); Hatch teaches specifying cargo and passenger modules to be assembled together to configure a modular vehicle. Hatch further teaches that a single modular vehicle may comprise at least one cargo (i.e. a first cassette assembly), at least one passenger module (i.e. a second cassette assembly), and a propulsion system 216 (i.e. drive assembly).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous transport cart of Henderson with the modular vehicle of Hatch. By making this combination, Henderson would be able to carry nurses as well as medication to a destination, which would save time and effort for the nurse. Once at the destination, the nurse could administer the medication as well, which would help eliminate delays between medication arriving and a patient receiving it.
Regarding the following claim 13 and 20 limitations, Henderson in view of Henderson 164, as shown, discloses all claim 6 and 17 limitations while Henderson in view of Henderson 164 in view of Hatch disclose all claim 12 and 19 limitations. Henderson further discloses the following limitations:
The method of claim 12, further comprising: determining a first pick-up location associated with the item; [See [0074]; [0299]; Henderson teaches continually fulfilling medication delivery from a central pharmacy where carts are loaded (i.e. a pick-up location
... and the destination location; and transmitting the route to the delivery vehicle. [See [0099]; [0109]; [0250]; [0123]; Henderson teaches directing an autonomous transport cart to follow a route for delivering medications to their respective destinations.] 
Henderson does not, however Hatch does, disclose the following limitations:
... determining a second pick-up location associated with a passenger; [See [Col. 4, Lines 57-67]; Hatch teaches a user requesting to be picked up at a location, assembling a modular vehicle, and dispatching it to the user’s location (i.e. pick-up location associated with a passenger).]
... determining a destination location associated with the passenger; [See [Col. 6, Lines 9-24]; Hatch teaches receiving a destination address from a user who requested a vehicle for transportation (i.e. passenger).]
... determining a route including the first pick-up location, the second pick-up location ... [See [Col. 6, Lines 46-58]; Hatch teaches routing a vehicle to a supply location to load a cargo module, then to a user location for passenger pickup.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the medication pickup and delivery routing of Henderson with the cargo/passenger pickup and routing of Hatch. By making this combination, Henderson would be able to pick up a medication, pick up a nurse, and carry the nurse as well as medication to a destination, which would save time and effort for the nurse. Once at the destination, the nurse could administer the medication as well, which would help eliminate delays between medication arriving and a patient receiving it.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson (U.S. Pub. No. 2014/0262690) in view of Henderson 164 (U.S. Pub. No. 2014/0262690) in view of Hatch (U.S. Pat. .
Regarding the following claim 14 limitations, Henderson in view of Henderson 164, as shown, discloses all claim 6 limitations while Henderson in view of Henderson 164 in view of Hatch disclose all claim 12-13 limitations. Henderson in view of Hatch does not, however Luo does, disclose the following limitations:
The method of claim 13, wherein ... a locker of the first cassette assembly is accessible from within the passenger compartment. [See [0024]; (Fig. 2); [0037]; Luo teaches a compartment (i.e. a locker) within a series (i.e. cassette assembly) of compartments may be located in a vehicle’s passenger compartment.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the passenger and cargo modules of Henderson in view of Hatch with the shared compartment/passenger space of Luo. By making this combination, Henderson in view of Hatch can save time, money, and resources by using a single module (cassette) to accommodate a passenger as well as cargo as opposed to two separate modules.
Henderson in view of Hatch and in further view of Luo does not, however Semsey does, disclose the following limitations:
The method of claim 13, wherein determining the first cassette assembly is based at least in part on determining ... the first cassette assembly is accessible from within the passenger compartment. [See [0038]; [0057]; Semsey teaches that when handling a shipment of perishables with temperature range requirements the passenger compartment of a vehicle, as opposed to the trunk, will be used for storage due to sharing an air conditioned space with the passenger.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the shared compartment/passenger space of Henderson in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.G./Examiner, Art Unit 3628
/DANIEL VETTER/              Primary Examiner, Art Unit 3628